—In a proceeding pursuant to Social Services Law § 384-b, inter alia, to terminate the parental rights of Toni F., the appeal is from so much of an order of disposition of the Family Court, Queens County (Gage, J.), dated May 25, 1995, as, after fact-finding and dispositional hearings, terminated her parental rights.
Ordered that the order of disposition is affirmed, without costs and disbursements.
Upon reviewing the record, we find that termination of the mother’s parental rights was supported by a preponderance of the evidence (see, Matter of Star Leslie W., 63 NY2d 136, 147; Matter of Gerald M., 112 AD2d 6). The Family Court acted within its discretion by refusing to suspend judgment (see, Family Ct Act §§ 631, 633; see also, Matter of Michael B., 80 NY2d 299). O’Brien, J. P., Copertino, Pizzuto and Hart, JJ., concur.